VAUGHN, Judge.
The evidence was sufficient to go to the jury and defendant’s assignment of error based on the denial of his motion for judgment of nonsuit is without merit.
During the solicitor’s argument to the jury he referred to defendant’s admission of an earlier conviction of larceny. The solicitor was allowed to argue his contention that that evidence was admissible for the purpose of showing the identity, motive and mental state of defendant at the time of the commission of the crime for which he was then being tried. Defendant has assigned this argument as error. It is true, of course, that the solicitor’s contention as to the application of the law with respect to that particular evidence was incorrect. Nevertheless, the argument of the contention was not error prejudicial to defendant. Moreover, at no time did defendant request the judge to instruct the jury that the evidence was competent only as it bore on defendant’s credibility as a witness. When a defendant contends that evidence is competent for one purpose and not for another, it is his duty to request the court to instruct the jury to consider the evidence only for the purpose for which it is competent. The assignment of error is overruled.
Careful consideration of the record before us, including the charge to the jury, has led us to conclude that defendant’s trial was free from prejudicial error.
No error.
Judges Morris and Clark concur.